on itor sssye lt d64 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may release number release date t ep ra t3 legend company a plan x dear this is in response to your request for a private_letter_ruling dated date as supplemented by letters dated date date and date concerning the deductibility of contributions under sec_404 of the internal_revenue_code code to an employee_stock_ownership_plan esop your authorized representative has submitted the following facts and representations in support of your request company a a c_corporation sponsors plan x which is a stock_bonus_plan and an esop as described in code sec_4975 company a has made loans to plan x which are in accordance with the provisions of sec_4975 and sec_54_4975-7 of the excise_tax regulations company a which constitute employer_securities as defined in sec_409 of the code on plan x has used the proceeds from these exempt loans to acquire shares of company a entered into a loan agreement loan agreement with plan x to loan plan x approximately _ million dollars esop_loan esop_loan to purchase big_number shares of the common_stock of company a all of which are pledged as security for the esop_loan company a stock with the proceeds of the two previous exempt loans plan x currently owns all of company a’s outstanding shares as a result of this purchase and the purchase of plan x used the proceeds of the company a proposes to contribute to plan x accrued during the taxable_year to the employees under plan x and deduct this contribution in accordance with code sec_404 plan x will use this contribution to pay principal on the esop_loan company a also proposes to make contributions to plan x which will use them to pay interest on the esop_loan and deduct these contributions in accordance with code of the compensation otherwise paid or page sec_404 company a is also proposing to make an additional_contribution to plan x not to exceed of the compensation as described in sec_404 which will not be used to pay principal or interest on the esop_loan and to deduct this contribution under code sec_404 provided that the aggregate of the contributions under code sec_404 and sec_404 does not exceed the limitations of code sec_415 will be made for the same year all of these contributions company a will amend plan x to specifically prohibit the application of any contributions made pursuant to code sec_404 to the repayment of either principal or interest on the esop_loan or any other loan described in code sec_404 based on the above facts and representations your authorized representative has requested the following ruling company a’s proposed contribution to plan x to pay principal on the esop_loan will be deductible under code sec_404 and subject_to it sec_25 limitation company a’s proposed contribution to plan x to pay interest on the esop_loan will be deductible under code sec_404 and company a’s additional contributions which will not be used to pay principal or interest on the esop_loan will be deductible under code sec_404 and subject_to it sec_25 limitation provided that the aggregate of the contributions under code sec_404 and sec_404 does not exceed the limitations of code sec_415 code sec_404 provides that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject however to certain limitations as to the amounts deductible in any year code sec_404 provides in pertinent part that contributions to stock bonus and profit-sharing_plans are deductible if in the taxable_year when paid the contributions are paid into a stock_bonus_or_profit-sharing_trust and if such taxable_year ends within or with a taxable_year of the trust with respect to which the trust is exempt under sec_501 in an amount not in excess of the greater of percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries under the stock bonus or profit-sharing_plan_code sec_404 states that notwithstanding the provisions of sec_404 and sec_404 if contributions are paid into a_trust which forms a part of an esop as described in sec_4975 and such contributions are on or before the time prescribed in sec_404 applied by the plan to the repayment of the principal of a loan incurred for the purpose of acquiring qualifying employer_securities as described in sec_4975 such contributions shall be deductible under this paragraph for the taxable_year determined under sec_404 code sec_404 further provides in pertinent part that the amount deductible under this paragraph shall not exceed percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the employees under such esop page code sec_404 states that notwithstanding the provisions of sec_404 and sec_404 if contributions are made to an employee_stock_ownership_plan as described in sec_404 and such contributions are applied by the plan to the repayment of interest on a loan incurred for the purpose of acquiring qualifying employer_securities as described in sec_404 such contributions shall be deductible for the taxable_year with respect to which such contributions are made as determined under sec_404 code sec_404 states that sec_404 shall not apply to an s_corporation code sec_404 states that in computing the amount of any deduction allowable under paragraph or of subsection a for any year in the case of a defined_contribution_plan the amount of any contributions otherwise taken into account shall be reduced by any annual_additions in excess of the limitation under sec_415 for such year code sec_4975 states that the term employee_stock_ownership_plan means a defined_contribution_plan a which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary sec_4975 further states that a plan shall not be treated as an employee_stock_ownership_plan unless it meets the requirements of sec_409 sec_409 and if applicable sec_409 sec_409 and sec_664 and if the employer has a registration-type_class_of_securities as defined in sec_409 it meets the requirements of sec_409 code sec_4975 states in pertinent part that the term qualifying employer_securities means any employer_security within the meaning of sec_409 sec_54_4975-7 of the excise_tax regulations provides in part that no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions the payments made with respect to an exempt loan by the esop during a plan_year must not exceed an amount equal to the sum of such contributions and earnings received during or prior to the year less such payments in prior years such contributions and earnings must be accounted for separately in the books of account of the esop until the loan is repaid with respect to your requested ruling code sec_404 allows a deduction for contributions paid to a stock_bonus_plan subject_to a percent limit allows a separate deduction for contributions applied by an esop to the repayment of the principal of a loan incurred for the purpose of acquiring qualifying employer_securities subject_to a percent limit code sec_404 allows a deduction for contributions applied by an esop to repayment of interest on such a loan your authorized representative has represented that the proceeds of the esop_loan were used to purchase employer_securities as code sec_404 page defined in code sec_409 a c_corporation that makes contributions which are deductible under sec_404 may also make contributions which are deductible under sec_404 to the extent that such contributions are not applied by the plan to the repayment of the principal of a loan incurred for the purpose of acquiring qualifying employer_securities as described in sec_4975 nor to the repayment of interest on such a loan your authorized representative has represented that company a will amend plan x to specifically prohibit the application of any contributions made pursuant to code sec_404 to the repayment of either principal or interest on the esop_loan or any other loan incurred for the - purpose of acquiring qualifying employer_securities as described in sec_4975 the proposed cash contributions under code sec_404 must be invested in employer_securities in such a manner that plan x will satisfy the requirement that it be primarily invested in employer_securities on an ongoing basis accordingly with respect to your requested ruling we conclude that company a’s proposed contribution to plan x to pay principal on the esop_loan will be deductible under code sec_404 and subject_to it sec_25 limitation company a’s proposed contribution to plan x to pay interest on the esop_loan will be deductible under code sec_404 and company a’s additional contributions which will not be used to pay principal or interest on the esop_loan will be deductible under code sec_404 and subject_to it sec_25 limitation provided that the aggregate of the contributions under code sec_404 and sec_404 does not exceed the limitations of code sec_415 this ruling letter is based on the assumption that plan x is qualified under code sec_401 and is an esop as described in code sec_4975 furthermore we are expressing no opinion on whether the proposed transaction described herein will affect plan x’s compliance with the requirement that it be primarily invested in employer_securities on an ongoing basis this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact please refer to se t ep ra t3 sincerely yours u mean rances v sloan manager employee_plans technical group page enclosures copy of deleted ruling notice
